DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group I, claim(s) 1-9 and 11-19, drawn to a filtering device for filtering a solution.
Group II, claim(s) 10, drawn to a method for filtering a solution. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The “special technical feature” which links Group I and II is a filtering device for filtering a solution, comprising: a bubble filtering system configured for filtrating bubbles in the solution, the bubble filtering system comprises: a first bubble filtering system configured for performing a first bubble filtration in the solution; a second bubble filtering system configured for performing a second bubble filtration in the solution; wherein filter fineness of the second bubble filtering system is higher than filter fineness of the first bubble filtering system.
Wang (CN204009357U, all citations from the English translated document as attached, hereinafter “Wang”) disclose a liquid circulation system for a photoelectric display screen development processing stage (see page 1, Abstract; Fig.1 of the original Chinese document), the liquid circulation system comprising a bubble-removing device for recycling sprayed development liquid and removing bubbles produced during recycling, wherein the bubble-removing device comprises a cylinder body 4, Fig. 1 (i.e., a reaction kettle); the cylinder body 4, Fig. 1 comprises a flow return port which is in communication with a spraying chamber 3, Fig. 1, an exchange port 51, Fig. 1 arranged at the bottom of a common wall 5, Fig. 1, and a stage-by-stage filter mechanism for removing bubbles; and the stage­by-stage filter mechanism comprises a rotatable central pipe 41, Fig. 1 arranged at the center of the cylinder body 4, Fig. 1 and externally connected to a drive electric motor, a bubble filter fixedly connected to an inner wall of the cylinder body 4, Fig. 1 and separated from the central pipe 41, Fig. 1, and an auxiliary brush 42, Fig.1 (i.e., a stirring mechanism in the present application) fixedly connected on the central pipe 41, Fig. 1 and used for bursting bubbles and wearing down and dispersing impurities in a chemical liquid flowing back. The bubble filter comprises a porous filter plate 43, Fig. 1 which is provided with pores and arranged along an axial direction of the central pipe 41, Fig. 1, the porous filter plate 43, Fig. 1 is located below the auxiliary brush 42, Fig. 1 and comes into contact with the auxiliary brush 42, Fig. 1. As preferably, the radius of the described perforate on top-down described porous filter plate reduces step by step, and the radius of described perforate is 2-5mm (page 2, middle position).  It can be seen from Figure 1 that three layers of porous filter plates 43 (respectively corresponding to a first bubble filter system, a second bubble filter system and a third bubble filter system as recited) are arranged from top to bottom in the cylinder body 4 (see description in page 3 of the attached English translation and Figure 1 of the original Chinese document). 
The liquid circulation system for a photoelectric display screen development processing stage (i.e., a filtering device) taught by Wang meets the “special technical feature”.
Since the “special technical feature” linking Groups I and II is disclosed by Wang, the "special technical feature" lacks novelty or inventive step and does not make a contribution over the prior art. Therefore, no single general inventive concept exists and restriction is appropriate. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772